DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Objections 

Claim 8 is objected to because of the following informalities: Appropriate correction is required. 

“the cathode comprises GaAs, GaP, InP, InGaP, CuInGaSn” should be amended to -- the cathode comprises GaAs, GaP, InP, InGaP, or CuInGaSn --. 

Claim Rejections - 35   § 112

Claims 1-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Regarding claim 1, lines 13-14, with respect to the limitation "wherein the anode is adapted for photoelectric generation of electrons at the back 15anode surface," it is unclear if the applicants intended to write “wherein the anode is adapted for photoelectric generation of electron-holes at the back 15anode surface” instead of “wherein the anode is adapted for photoelectric generation of electrons at the back 15anode surface.” 

Regarding claim 3, The term “optimized” is a relative term which renders the claim indefinite. The term “optimized” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
Regarding claim 5, the meaning of the term “Group IV” in the limitation “” is unclear, because different periodic tables, elements group elements differently. For example, it appears that the applicants intended Group IV to include the elements C, Si, and Ge. However, in some periodic tables, for example, the periodic table extracted from the Wikipedia entry on “periodic Tables,” the elements C, Si, and Ge are included in Group 14. Therefore, it is unclear what the contents of Group IV are.

    PNG
    media_image1.png
    338
    542
    media_image1.png
    Greyscale



Regarding claims 7, 9, and 13, based on the above reasoning, it is unclear what the contents of Groups II-VI are.

Further, regarding claim 8, it appears that some of the elements included as cathode materials, for example, Cu, In, and Sn are metals and not semiconductors as required by claim 7. This makes the claim indefinite.

Similarly, regarding claim 10, it appears that some of the elements included as cathode materials, for example, Cd and Zn are metals and not semiconductors as required by claim 9. This makes the claim indefinite.

Similarly, regarding claim 14, it appears that some of the elements included as anode materials, for example, Zn is a metal and not a semiconductor as required by claim 13. This makes the claim indefinite.

Claims 2-20 are rejected, because they also depend from the rejected claim 1. 


CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f).  The presumption that 35 U.S.C. 112(f) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  

Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 

Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f), because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “optical waveguide” in claim 1.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f), it/they is/are being interpreted to cover the corresponding structure described in Fig. 7A-7E and Fig. 8 and paragraphs 0039-0042 of the specification as performing the claimed function, and equivalents thereof.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f), applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1, 5-9, 11, 13-17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US pre-grant patent publication no. US 2010/0133110 (hereinafter called Nocera), in view of US pre-grant patent publication no. US 2007/0017794 (hereinafter called Highgate). 

Regarding claims 1 and 8, Nocera discloses a photoelectrochemical cell comprising: a cathode 182 comprising for example, a p-type GaP, p-CdS, or p-Si (are all semiconductors), a front cathode surface, and a back cathode surface opposite the front surface;  5an anode 180 comprising a front anode surface, and a back anode surface opposite the front surface; an electrically conductive material 184 connecting the cathode 182 and the anode 180 (see Fig. 13 and paragraph 0159; Fig. 17C and paragraph 0237).

Nocera further teaches that  wherein the cathode is adapted for photoelectric generation of electrons at a cathode surface and electrolytic generation of hydrogen (see paragraph 0158; Fig. 17C and paragraph 0237); wherein the anode is adapted for photoelectric generation of electrons at the back 15anode surface and electrolytic generation of oxygen at the front anode surface (see Fig. 12 and 13 and for example, paragraphs 0043, 0057, 0105, 0147). Nocera further discloses that the photoanode comprises e.g., an n-type semiconductor (see for example, paragraph 0041).

Nocera further discloses that a light management system may waveguide light to an area or surface of the photoelectrochemical device, for example, a surface associated with the catalytic material, a photoactive electrode, a photoanode, a photocathode, etc. (see paragraph 0179). However, Nocera does not disclose an optical waveguide comprising a proximal end coupled to the back cathode surface and to the back anode surface, and a distal end configured to 10couple sunlight into the waveguide.

Highgate is directed to a method for the photoelectrolysis of  water, producing hydrogen and oxygen, comprising irradiating an ion exchange membrane of a membrane electrode assembly (see paragraphs 0009 and 0010). Highgate teaches a membrane-electrode-assembly (MEA) suitable for effecting photoelectrolysis of water, the MEA comprises a membrane 3 disposed between electrodes 1 (see Fig. 1 and paragraph 0022). Highgate further teaches that the MEA is irradiated with high-energy photons 6 through the membrane 4 which lies on the back side of the cathode and anode 1 (see Fig. 1 and paragraph 0023). Highgate further teaches that an advantage of such a process is that any gaseous product generated at the electrodes will not interfere with the passage of light (see paragraph 0012).

It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the application to modify the apparatus taught by Nocera by using an optical waveguide comprising a proximal end coupled to the back cathode surface and to the back anode surface, and a distal end configured to 10couple sunlight into the waveguide as taught by Highgate. The person with ordinary skill in the art would have been motivated to make this modification, because Highgate teaches that an advantage of the modification would be that any gaseous product generated at the electrodes will not interfere with the passage of light (see paragraph 0012).

Regarding claims 5-7 and 9, Nocera further discloses that the cathode comprises p-Si (a 5Group IV semiconductor) (see paragraph 0237).  

Regarding claim 11, Nocera further discloses that the cathode comprises p-Fe2O3 (a metal oxide) (see paragraph 0237).  

Regarding claim 13, Nocera further discloses that the anode comprises for example, GaAs  or GaP (which are Group II-VI semiconductors) (see paragraph 0060).
 
Regarding claim 14, Nocera further discloses that 5 the anode comprises ZnSe (see paragraph 0065)

Regarding claims 15 and 16, Nocera further discloses that 5 the anode comprises a metal oxide, for example, ZnO, WO3, FeTiO3, In203, SrTiO3, or KTaO3 (see paragraph 0060).  

Regarding claim 17, Nocera further discloses that 1 the anode comprises 15Ru, Fe, Cr, or Cu (see paragraph 0060).
  
Regarding claim 20, Highgate further teaches that the membrane-electrode-assembly has a membrane 3 which divides the photoelectrochemical cell into two separate housings, a first housing encompassing the cathode, and a second housing encompassing the anode (see Fig. 1 and paragraph 0023).

It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the application to further modify the above-modified apparatus by dividing the photoelectrochemical cell into two separate housings, a first housing encompassing the cathode, and a second housing encompassing the anode, as taught by Highgate. The person with ordinary skill in the art would have been motivated to make this modification, because one of ordinary skill in the art would have recognized that the advantage of the modification would be avoiding recombination of the generated hydrogen and oxygen gases.

Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over US pre-grant patent publication no. US 2010/0133110 (hereinafter called Nocera), in view of US pre-grant patent publication no. US 2007/ 0017794 (hereinafter called Highgate), as shown for claim 1 above, and further in view of US pre-grant patent publication no. US 2014/0021034 (hereinafter called Lewis).

Nocera in view of Highgate does not explicitly teach that the cathode comprises semiconductor materials with different band gaps at the front cathode 20surface and the back cathode surface such that a back bandgap at the back cathode surface is optimized for photoelectric generation of electron hole pairs by incident sunlight, and wherein a front bandgap at the front 25cathode surface is optimized for electrolytic production of hydrogen.  

Lewis teaches a solar fuels generator comprising photoanodes 12 and photocathodes 14 (see Fig. 1 and paragraph 0037). Lewis further teaches that the photocathodes include a photocathode light absorber 18 selected to have a bandgap optimized for photoelectric generation of electron hole pairs by incident sunlight (see paragraph 0037). Lewis further teaches that suitable semiconductors for the photocathode light absorbers 18 include, but are not limited to, p-type silicon, InP, Cu2O, GaP, and WSe2 (see paragraph 0038). Lewis further teaches that the photocathode light absorbers 18 is arranged so that electrons flow from the cathode to a reduction catalyst, and further teaches that some semi-conductive materials are photocatalysts themselves and do not need additional catalysts to be functional (see paragraph 0039).

It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the application to modify the apparatus taught by Nocera in view of Highgate by having the cathode comprise semiconductor materials with different band gaps at the front cathode 20surface and the back cathode surface such that 
a back bandgap at the back cathode surface is optimized for photoelectric generation of electron hole pairs by incident sunlight, and wherein a front bandgap at the front 25cathode surface is optimized for electrolytic production of hydrogen.  

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over US pre-grant patent publication no. US 2010/0133110 (hereinafter called Nocera), in view of US pre-grant patent publication no. US 2007/0017794 (hereinafter called Highgate), as shown for claim 1 above, and further in view of Chinese patent application publication no. CN 106319556 (hereinafter called Zhang).

Nocera in view of Highgate does not explicitly teach that the cathode comprises a single crystalline, polycrystalline, or non-crystalline semiconductor.  

Zhang teaches that monocrystalline silicon due to its band width is widely used in photoelectric conversion devices, often as cathode material for electrolyzing water to produce hydrogen (see page 2, paragraph 4).

It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the application to modify the apparatus taught by Nocera in view of Highgate by having the cathode comprise monocrystalline silicon (reads on a single crystalline semiconductor) as taught by Zhang. The person with ordinary skill in the art would have been motivated to make this modification, because Zhang teaches that monocrystalline silicon due to its band width is widely used in photoelectric conversion devices, often as cathode material for electrolyzing water to produce hydrogen (see page 2, paragraph 4).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over US pre-grant patent publication no. US 2010/0133110 (hereinafter called Nocera), in view of US pre-grant patent publication no. US 2007/0017794 (hereinafter called Highgate), as shown for claim 1 above, and further in view of US pre-grant patent publication no. US 2014/0231246 (hereinafter called Mozer).
 
Nocera in view of Highgate does not explicitly teach that the cathode comprises 20CdSe, ZnS, or CdTe.  

Mozer teaches that p-CdSe and p-CdTe are suitable photocathode materials (see paragraph 0085).

It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the application to modify the apparatus taught by Nocera in view of Highgate by having the cathode comprise m p-CdSe and p-CdTe as taught by Mozer. The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (See MPEP 2144.07).

	
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over US pre-grant patent publication no. US 2010/0133110 (hereinafter called Nocera), in view of US pre-grant patent publication no. US 2007/0017794 (hereinafter called Highgate), as shown for claim 1 above, and further in view of US pre-grant patent publication no. US 2018/0251903 (hereinafter called Xiang).

Nocera in view of Highgate does not explicitly teach that 25 the cathode comprises Cu2O.  

Xiang teaches that suitable semiconductors for photocathode light absorbers include Cu2O (see paragraph 0031).

It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the application to modify the apparatus taught by Nocera in view of Highgate by having the cathode comprise Cu2O as taught by Xiang. The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (See MPEP 2144.07). 

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over US pre-grant patent publication no. US 2010/0133110 (hereinafter called Nocera), in view of US pre-grant patent publication no. US 2007/0017794 (hereinafter called Highgate), as shown for claim 1 above, and further in view of US pre-grant patent publication no. US 2013/0101255 (hereinafter called Klimowych).

Nocera in view of Highgate does not explicitly teach that a tapered optical waveguide concentrator is located at a distal end of the optical waveguide.

Klimowych teaches a concentrator waveguide device comprising a coupler (reads on concentrator) and a waveguide, the interior passage of the coupler being tapered from an input end to an opposite output end. Klimowych further teaches that due to the taper of the concentrator, light which passes through the concentrator is concentrated and there is an increased power density of light output from the concentrator (see Fig. 1 and paragraphs 0010, 0013, and 0017).

It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the application to modify the apparatus taught by Nocera in view of Highgate by having a tapered optical waveguide concentrator located at a distal end of the optical waveguide as taught by Klimowych. The person with ordinary skill in the art would have been motivated to make this modification, because Klimowych teaches that the advantage of the modification would be increased power density of light output (see paragraph 0017).

Allowable Subject Matter

Claim 18 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) set forth in this Office action.

Reasons for Allowable Subject Matter 

The prior art of record does not teach or render obvious the invention of claim 18 as a whole, including the limitation that the electrically conductive material is embedded in the optical waveguide. 


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SALIL JAIN whose telephone number is (571)270-1915.  The examiner can normally be reached on M-F 10 AM to 7 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan V. Van can be reached on 571-272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 


/SALIL JAIN/Examiner, Art Unit 1795